DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed with the request for continued examination (RCE) on 16 May 2022.  As directed by the amendment: claims 1, 21 & 22 have been amended, claims 3 & 4 have been cancelled, and no claims have been added.  Thus, claims 1, 5 & 21-23 are presently pending in this application.
Applicant’s amendments have overcome the 35 U.S.C. 112(b) rejections set forth in the previous action. 
Examiner’s Comment on Election Shift
Applicant’s amendment to claim 1 replaces the limitation of “an ultrasonic transducer within the body” with “an ultrasonic transducer within the head”. Applicant admits in the remarks filed 16 May 2022 that “support for this amendment can be found in FIG. 3”. 
As understood by the examiner, this amendment amounts to a shift between the previously elected Species A (fig. 2; transducer located in the body) and the previously non-elected Species C (fig. 3; transducer located in the head). 
As set forth in MPEP § 819, the general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. The applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right).
Notwithstanding the above, MPEP § 819 also states: while applicant, as a matter of right, may not shift from claiming one invention to claiming another, the examiner is not precluded from permitting a shift.
To promote compact prosecution, the examiner has permitted the shift in elected species in this instance as the prior art already of record appears to teach the invention claimed. However, applicant is reminded that such shifts are generally not permitted and may result in an amendment being deemed non-compliant. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 & 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Granot (US 2007/0235091) in view of Velapure et al. (US 2018/0030698; hereafter Velapure), Segal (US 2002/0019709) and Tsai et al. (US 2012/0266983; hereafter Tsai).
Regarding claim 1, Granot discloses (e.g., fig. 1) a faucet comprising: 
a body (including at least 2 & 7) with a central passage (i.e., passage through which line 9 passes) configured for mounting to a counter (see below); 
a mixing valve (incl. at least 5; alternatively, 4 & 5) within the body configured to control delivery of water through the body (para. 33, lines 7-17; para. 36); 
a cold water supply line (connected to IP1; para. 33, lines 3-4) and a hot water supply line (connected to IP2; para. 33, lines 4-5) joined to the mixing valve for delivery of cold water and hot water, respectively (para. 33, lines 11-12); 
a head (20 as in figs. 1 & 7) removably joined to the body (i.e., head 20 can be pulled down from the body, as shown; para. 35, lines 4-11 & para. 44) and in fluidic communication with the mixing valve (5) via a mixed water delivery line (including at least line 9); and
a spout (i.e. 8; or otherwise at least the outlet end of 8) on the head joined to the mixed water delivery line configured to deliver mixed water when the mixing valve is activated (see fig. 1; paras. 50 & 51).

Regarding the limitation wherein the body is “configured for mounting to a counter”, fig. 1 shows the body mounted to an element 3. Although element 3 is indicated as a sink (para. 33, lines 1-3), as understood, the faucet body as configured would be capable of mounting to a counter in a corresponding manner and therefore reads on the limitation above. 

Granot does not disclose the additional limitations wherein the faucet comprises an ultrasonic transducer within the head configured to transmit a waveform with at least one ultrasonic frequency into at least one of the cold water, the hot water, or the mixed water within the mixed water line when the mixing valve is activated, and wherein the mixed water delivered from the spout carries the waveform within the mixed water; an ultrasonic waveform generator remotely located from the body and configured to compute the at least one ultrasonic frequency and an amplitude for the waveform produced by the ultrasonic transducer; and an electrical power supply configured to deliver an electrical current to the waveform generator and the ultrasonic transducer; and a Venturi tube used for introducing air into at least one of the cold water, the hot water, or the mixed water within the mixed water line when the mixing valve is activated, wherein the ultrasonic transducer is downstream from the Venturi tube. 

Velapure teaches (figs. 8 & 9; see general schematic in fig. 1) a wave emitting faucet (500) comprising a body (503/505) configured for mounting (i.e. to a support, sink, etc.; para. 37), a head (510) removably joined to the body (para. 38, lines 1-5) and in fluid communication with the body via a water delivery line (512); and a spout (i.e. generally shown at outlet 516 in fig. 9) on the head joined to the water delivery line. 
Velapure further teaches that a vibration source (514 in fig. 9; corresponding to 114 in fig. 1) may be provided within the head (fig. 9; housing 511 thereof corresponding to housing 111 in fig. 1), configured to transmit a waveform with at least one frequency into the water in the water delivery line in the head when the faucet is operating, wherein the water delivered from the spout carries the waveform within the water (see, e.g., paras. 23, 39 & 44); while a waveform generator (signal generator 120 in fig. 1; see para. 24, lines 1-3) and an electrical power supply (107 in fig. 1) may be located remote from the housing of the device.
Velapure teaches that the vibration source (514 / 114) may take a variety of forms, including an electroacoustic transducer (e.g., a speaker) or a piezoelectric transducer, each of which converts electrical signal into vibration (para. 23, lines 12-19). 
Velapure teaches that the waveform generator (120) is configured to compute at least one frequency and an amplitude for the waveform produced by the transducer (see para. 24, especially lines 7-10: “the signal may have a frequency and an amplitude, each of which may be varied…by the signal generator 120”), and that the electrical power supply (107) is configured to deliver an electrical current to the waveform generator (para. 20) and the transducer (i.e., via the signal generator 120 and, optionally, via an amplifier 130; para. 25, lines 9-14). 
Finally, Velapure suggests that the elements which are located remotely from the device housing (e.g., the waveform generator and the amplifier) may be “remotely located… under a sink or other structure (e.g., a cabinet)”, among other locations (para. 31, lines 1-7).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the faucet of Granot to include a transducer (i.e. an electroacoustic or piezoelectric transducer) within the head configured to transmit a waveform with at least one frequency into at least one of the cold water, the hot water, or the mixed water within the mixed water line when the mixing valve is activated (i.e., when the faucet is providing mixed water flow), wherein the mixed water delivered from the spout carries the waveform within the mixed water; and further to provide a corresponding waveform generator remotely located from the body (e.g., provided under a sink / cabinet) and configured to compute the at least one frequency and an amplitude for the waveform produced by the transducer; and an electrical power supply configured to deliver an electrical current to the waveform generator and the transducer, in view of the teachings of Velapure, as the use of a known technique (i.e. providing a transducer for transmitting a vibration to a fluid stream in the removable head of a faucet, and a further providing a corresponding an external waveform generator and power supply arrangement to control/power the transducer, as in Velapure) to improve a similar device (the faucet of Granot, having such a removable head) in the same way (e.g., enabling the dispensing of water having such a vibration without the use of any large mechanical elements / assemblies, as suggested by Velapure [para. 42]). 
Velapure explicitly teaches (para. 24) that “the signal may have any frequency” and “any suitable signal may be used in the systems of this application”; however, Velapure does not explicitly disclose the use of an ultrasonic frequency (i.e. such that the transducer and waveform generator may be considered an ultrasonic transducer and ultrasonic waveform generator, respectively). 
Segal teaches (fig. 1) an ultrasonic wave-emitting faucet (67) comprising an ultrasonic transducer (i.e. an “ultrasonic generator 90” which generates ultrasonic waves in water) configured to transmit a waveform with at least one ultrasonic frequency into at least one of the cold water, the hot water, or the mixed water (para. 61, lines 3-12), and wherein the mixed water delivered from the spout carries the waveform within the mixed water (para. 62, lines 2-9).
In particular, Segal suggests (para. 62, lines 2-7) that, by providing ultrasonic waves in the water emitted from the faucet spout, “the antibacterial properties generated by the ultrasonic waves can be transferred with the flow of water for a duration sufficient to provide disinfection and/or sterilization of hands (and/or other exposed items) of the sink operator…”. Finally, Segal teaches that the ultrasonic generator may be located between the outlet of a faucet and the mixing valve, at the outlet end of the faucet, or otherwise inline with the hot water line and/or cold water line (para. 62, lines 9-14). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the faucet of Granot, as otherwise modified above, such that the at least one frequency computed by the waveform generator and transmitted by the transducer to the water is at least one ultrasonic frequency (i.e. such that the transducer and waveform generator may be considered an ultrasonic transducer and ultrasonic waveform generator, respectively), in view of the teachings of Segal, to enable the water flow to provide disinfection and/or sterilization of an object being washed by the faucet (via ultrasonic vibration), as further suggested by Segal, and especially considering that Velapure suggests that any suitable signal may be used / the waveform may have any frequency.   

Regarding the limitation of “a Venturi tube used for introducing air”, as set forth in MPEP § 2115, the manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, and the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In the instant case, a Venturi tube for injecting another fluid (such as a gas), would read on the limitation of “a Venturi tube used for introducing air” so long as the structure would be capable of use with air. 
Tsai teaches (figs. 2, 3, 4a & 4b) a faucet system (4 in figs. 4a / 4b) comprising a Venturi tube (11; see also, fig. 3) used for introducing a gas (via gas providing unit 20) to the water flow. As can be seen in fig. 4B, the Venturi tube is within the body (10) of the faucet, downstream of a valve core (40) but upstream of the faucet spout / outlet. Tsai teaches that the gas providing unit provides a predetermined gas to the water flowing in the faucet via the Venturi tube (para. 26 & 27). Tsai suggests, “the predetermined gas may be the gas with capabilities of disinfection, sterilization, or deodorization, such as ozone…” (para. 27, lines 7-11). Finally, Tsai teaches that use of the Venturi tube provides an advantage that the gas is provided to the water flow via the Venturi tube automatically when water flow passes through the faucet body, and may not transmit gas when water is not flowing, which reduces the device cost as no pump is required to convey the gas (para. 31). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the faucet of Granot by providing a Venturi tube for introducing a gas into at least one of the cold water, the hot water, or the mixed water within the mixed water line when the mixing valve is activated, said Venturi tube being within the body of the faucet, in view of the teachings of Tsai, to enable the injection of a gas (e.g., ozone) into the water flow to affect water treatment (e.g. disinfection, sterilization, etc.) while also keeping costs down by utilizing the Venturi effect, rather than a pump system, to provide the gas to the water stream, as suggested by Tsai. 
The structure of the Venturi tube as taught by Tsai would, as understood, be capable of use with air and therefore reads on the limitation of an “a Venturi tube used for introducing air”. 
Finally, it is noted that, in the faucet of Granot as modified above, the ultrasonic transducer is located in the removable head proximate the outlet / spout and would therefore be downstream from the Venturi tube located in the faucet body.
In view of the above, limitations of claim 1 are met or are otherwise rendered obvious. 

Regarding claim 5, Granot discloses the additional limitation wherein the faucet comprises a controller (6) on the body configured to control the mixing valve for delivery of the hot water, the cold water, and the mixed water through the body (para. 33, lines 13-17; para. 36, lines 1-8).
Regarding the limitation wherein the controller includes “a plurality of settings configured to each deliver the mixed water with a unique ratio of hot water and cold water”, as best understood, the handle 6 (i.e. the controller) of Granot can be rotated to a plurality of positions (i.e. “settings”), and each position would provide the mixed water with a unique ratio of hot water and cold water (i.e. each position along an operation direction corresponding to hot vs cold would correspond at least to a different proportion of hot water to cold water, as is otherwise well-known in the art). 

Regarding claims 21 & 22, as noted above, Velapure teaches that the waveform generator and electrical power supply are located remotely from the faucet body (see fig. 1 of Velapure), and further suggests that elements which are located remotely from the device housing may be “remotely located… under a sink or other structure (e.g., a cabinet)”, among other locations (para. 31, lines 1-7).
As understood then, when the faucet of Granot is modified in view of Velapure (and Segal / Tsai) above, the remotely located ultrasonic waveform generator and electrical power supply would be configured for mounting below a counter, especially considering that Velapure suggests remotely located components such as the waveform generator may be located “under a sink or other structure”. 
Furthermore, as set forth in MPEP § 2144.04(VI)(C), it has been generally held that where the difference between the prior art and a claimed invention is merely a difference in the position of a particular component, such a difference is unpatentable if changing the position of the component would not have modified the operation of the device. In the instant case, it appears that the faucet of Granot (as modified) and the claimed invention would not operate any differently if the waveform generator and/or power supply were to be located under the counter, or in any other reasonable location exterior to the faucet body. 

Regarding claim 23, Velapure teaches that a communication line (i.e. “electrical lines”) may be configured to allow the waveform generator (signal generator 120) to communicate with the transducer (vibration source 114), via an optional amplifier (para. 25, lines 12-14). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the faucet of Granot, as otherwise modified above, by providing a communication line configured to allow the waveform generator to communicate with the ultrasonic transducer (e.g., via an amplifier), in view of the teachings of Velapure, as the use of a known technique (i.e. providing an electrical communication line between a waveform generator and a transducer, as taught by Velapure) to improve a similar device (the faucet of Granot, as modified above to include a transducer and a waveform generator) in the same way (e.g., enabling the waveform generator to provide electrical signals to the transducer directly rather than relying on wireless communication which may be more likely to generate and/or receive interference during use; such direct wiring may also be seen as more efficient or more reliable than wireless transmission, at least for certain applications). 
As a result, the limitations of claim 23 are met, or are otherwise rendered obvious. 

Response to Arguments
Applicant's arguments filed 16 May 2022 have been fully considered.
As previously noted, applicant’s amendment appears to result in a shift of elected species. While this is generally not permitted as a matter of right, to promote compact prosecution, the examiner has permitted the shift in elected species in this instance as the prior art already of record appears to teach the invention claimed. 
With respect to applicant’s arguments regarding the rejection for claim 1, it is noted that applicant’s amendments have overcome the grounds of rejection set forth in the previous action. However, amended grounds of rejection have been provided in this action, as necessitated by the applicant’s amendments. 
As several of the previously cited references are relied upon again in the amended grounds of rejection in this action, it is noted that the applicant’s arguments that Velapure and Segal fail to teach or suggest “an ultrasonic transducer within the head” is not found to be persuasive. As set forth in the amended grounds of rejection in this action, Velapure does teach a transducer in the removable head of a faucet (e.g. figs. 8 & 9) which may be used with any frequency or suitable signal, while Segal teaches the benefits of using ultrasonic frequencies to provide a faucet with disinfection/sanitization capabilities. 
Furthermore, Tsai (previously cited in the non-final office action issued 18 August 2021) teaches the provision of a Venturi tube in a faucet body for introducing a gas and would, as understood, be capable of introducing air. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753